                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                      )          CASE NO.8:13CR101
                                               )
                      Plaintiff,               )
                                               )          ORDER RELEASING
v.                                             )          DEFENDANT FROM CUSTODY
                                               )
NELSON W. McCAULEY,                            )
                                               )
                      Defendant.               )

       This matter is before the Court on the Report for Modifying the Conditions of Supervision

with Consent of the Offender. (Doc. 53). United States Probation & Pretrial Services Officer

Christopher J. Zimmerer, has notified this Court that Dismas Charities, Sioux City, has a placement

available on Thursday, June 6, 2019.

       On Consideration, the Court hereby ORDERS: that the Defendant shall be released from

the U.S. Marshal’s custody on Thursday, June 6, 2019, from the USM office at the Roman L.

Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska. Defendant will be

released to the staff of the Federal Public Defender or Ms. Feather Earth, a person who was

previously approved by Probation Officer Christopher J. Zimmerer. Defendant is to go directly

to Dismas Charities, 420 Chambers St., Sioux City, IA 51101, to reside there until Probation

Officer Christopher J. Zimmerer, determines Defendant McCauley is eligible for discharge from

that placement.

       In addition, the Defendant remains subject to all of the previously ordered conditions of

his supervised release. Further, the Court orders that if the Defendant fails to remain at Dismas

Charities, Sioux City, and obey all the rules of Dismas, the Court shall be notified immediately

so that a warrant may issue.
DATED this 3rd day of June, 2019.

                                        BY THE COURT:


                                        _______________________________
                                        United States Magistrate Judge
                                        Michael D. Nelson




                                    2
